 

Exhibit 10.1

 

 

 [logo_01.jpg] U.S. Small Business Administration   NOTE

 

 

SBA Loan # 3889207101     SBA Loan Name Marrone Bio Innovations, Inc.     Date
04/13/2020     Loan Amount $1,723,000.00     Interest Rate 1.00%     Borrower
Marrone Bio Innovations, Inc.     Operating Company N/A     Lender Five Star
Bank

 

1) PROMISE TO PAY:

 

Subject to the terms of forgiveness identified in section 5) below, in return
for the Loan, Borrower promises to pay to the order of Lender the amount of One
Million Seven Hundred Twenty Three Thousand Dollars and No Cents, interest on
the unpaid principal balance, and all other amounts required by this Note.

 

2) DEFINITIONS:

 

“Loan” means the loan evidenced by this Note.

 

“Loan Amount” means the amount the Borrower promises to pay to the order of
Lender, subject to terms of forgiveness of the Loan as identified in the Payment
Terms in section 5.

 

“Loan Documents” means this Note and any other documents executed by the
Borrower, including any modifications. “SBA” means the Small Business
Administration, an Agency of the United States of America.

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act signed
into law on March 27, 2020, the related Interim Final Rule, and any other
guidance or rule issued by the Treasury Department or the SBA.

 

3) USE OF LOAN OF AMOUNT

 

The Borrower hereby certifies that Borrower will use the Loan Amount as follows:

 

  $1,723,000.00 for payroll costs, costs related to the continuation of group
health care benefits during period of paid sick, medical, or family leave, and
insurance premiums, mortgage interest payments (but not mortgage prepayments or
principal payments), rent payments, utility payments, and/or interest payments
on any other debt obligation that were incurred before February 15, 2020

 

1

 

 

4) INTEREST RATE

 

The interest rate is 1.00% per year.

 

5) PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

Initial Deferment Period:

 

No payments are due on this loan for six (6) months from the date of first
disbursement of the Loan Amount (“Deferment”). Interest will continue to accrue
during the deferment period.

 

Loan Forgiveness:

 

Borrower may apply to Lender for forgiveness of the amount due on this loan in
an amount equal to the sum of the following costs incurred by Borrower during
the 8-week period beginning on the date of first disbursement of this loan:

 

a. Payroll costs

 

b. Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

 

c. Any payment on a covered rent obligation

 

d. Any covered utility payment

 

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs.

 

If employee and compensation levels are not maintained in accordance with the
applicable terms of the Paycheck Protection Program, and the forgivable amount
is reduced, the remaining balance shall be repaid in accordance with the terms
of this Note.

 

In addition, if any portion of the Loan Amount is used for unauthorized
purposes, the Borrower shall repay those amounts in accordance with the terms of
this Note.

 

In order to receive forgiveness of the Loan Amount or any portion thereof, the
Borrower must submit to the Lender an application which shall include: (1)
documentation verifying the number of full-time equivalent employees on payroll
and pay rates for the eight week period following the disbursement of the Loan
Amount (including payroll tax filings reported to the Internal Revenue Service,
and state income, payroll and unemployment filing); (2) documentation verifying
the number of full-time equivalent employees on payroll and pay rates during the
period beginning on February 15, 2019 and ending on June 30, 2019 or the period
beginning on January 1, 2020 and ending on February 29, 2020 ((including payroll
tax filings reported to the Internal Revenue Service, and state income, payroll
and unemployment filing); (3) documentation, including cancelled checks, payment
receipts, transcripts of accounts, or other documents verifying payments on
covered mortgage obligations, payments on covered lease obligations, and covered
utility payments; (4) a certification from a representative of the Borrower that
(i) the documentation presented is true and correct, and (ii) the amount for
which forgiveness is requested was used to retain employees, make interest
payments on a covered mortgage obligation, make payments on a covered rent
obligation, or make covered utility payments; and (5) any other documents the
SBA or the Lender deem necessary. The request shall be made within six (6)
months of the first disbursement of the Loan Amount. If no documentation is
provided, the loan forgiveness must be denied.

 

Not later than 60 days after the date on which the Lender receives the
application for loan forgiveness, the Lender will issue a decision on the
application and calculate the amount of loan forgiveness in accordance with the
Paycheck Protection Program Requirements, including Section 1106 of the CARES
Act. Any amount determined by the Lender not to be forgiven shall be repaid in
accordance with the terms of this Note.

 

2

 

 

Maturity:

 

The Note will mature two (2) years from the date of disbursement of the Loan
Amount.

 

Repayment Terms:

 

If the Loan is not forgiven in full, subject to the terms of forgiveness as
authorized by the CARES Act and the Deferment, the Borrower shall make principal
and interest payments in the amount of $96,964.22 beginning seven (7) months
from the date of disbursement of the Loan Amount.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

 

Loan Prepayment:

 

Notwithstanding any provision in this Note to the contrary:

 

The Borrower may prepay this Note at any time without penalty. The Borrower may
prepay 20 percent or less of the unpaid principal balance at any time without
notice. If Borrower prepays more than 20 percent and the Loan has been sold on
the secondary market, Borrower must: a. Give Lender written notice; b. Pay all
accrued interest; and c. If the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date lender received the notice, less any interest accrued during the
21 days and paid under b. of this paragraph. If the Borrower does not prepay
within 30 days from the date Lender received the notice, the Borrower must give
Lender a new notice.

 

Non-Recourse:

 

The Lender and SBA shall have no recourse against any individual shareholder,
member or partner of the Borrower for non-payment of the loan, except to the
extent that such shareholder, member or partner uses the loan proceeds for an
unauthorized purpose.

 

6) COLLATERAL AND GUARANTEE CONDITIONS

 

No collateral can be required for this Loan. In addition, no personal or
corporate guarantees can be required for this Loan.

 

7) DEFAULT:

 

If the Loan is not forgiven in full or in part, the Borrower is in default under
this Note if the Borrower does not make a payment when due under this Note, or
if the Borrower:

 

  A. Fails to do anything required by this Note and/or Loan Documents;   B.
Defaults on any other loan with Lender;   C. Does not disclose, or anyone acting
on their behalf does not disclose, any material fact to Lender or SBA;   D.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;   E. Defaults on any loan or agreement with
another creditor, if Lender believes the default may materially affect Borrower
’s ability to pay this Note;   F. Fails to pay any taxes when due;   G. Becomes
the subject of a proceeding under any bankruptcy or insolvency law;   H. Has a
receiver or liquidator appointed for any part of their business or property;  
I. Makes an assignment for the benefit of creditors;   J. Has any adverse change
in financial condition or business operation that Lender believes may materially
affect Borrower’s ability to pay this Note;   K. Reorganizes, merges,
consolidates, or otherwise changes ownership or business structure without
Lender’s prior written consent; or   L. Becomes the subject of a civil or
criminal action that Lender believes may materially affect Borrower’s ability to
pay this Note.

 

8) LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

  A. Require immediate payment of all amounts owing under this Note;   B.
Collect all amounts owing from any Borrower; and   C. File suit and obtain
judgment.

 

3

 

 

9) LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

  A. Incur expenses to collect amounts due under this Note, enforce the terms of
this Note or any other Loan Document. Among other things, reasonable attorney ’s
fees and costs may be incurred for collection. If Lender incurs such expenses,
it may demand immediate repayment from Borrower or add the expenses to the
principal balance;   B. Release anyone obligated to pay this Note; and   C. Take
any action necessary to collect amounts owing on this Note.

 

10) WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

This Loan is issued pursuant to CARES Act, and specifically the Paycheck
Protection Program identified within the CARES Act. As such, the terms of the
CARES Act are incorporated herein. If any portion of this Note or the Loan
Documents is inconsistent with the CARES Act, the terms and requirements of the
CARES Act shall control.

 

11) SUCCESSORS AND ASSIGNS:

 

Under this Note, the Borrower includes any successors, and Lender includes its
successors and assigns.

 

12) GENERAL PROVISIONS:

 

  A. All individuals and entities signing this Note are jointly and severally
liable.   B. Borrower waives all suretyship defenses.   C. Borrower must sign
all documents necessary at any time to comply with the Loan Documents.   D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.   E. Borrower may not use an oral statement of
Lender or SBA to contradict or alter the written terms of this Note.   F. If any
part of this Note is unenforceable, all other parts remain in effect.   G. To
the extent allowed by law, the Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. The Borrower also waives any defenses based upon any claim that Lender
did not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

13) STATE-SPECIFIC PROVISIONS:

 

If any dispute arises between the Borrower and Lender, venue will be in the
Superior Court for the State of California Sacramento County and the parties
agree to be subjected to the jurisdiction of that court.

 

14) ADDITIONAL CERTIFICATIONS:

 

The Borrower certifies that:

 

  A. The Borrower has received a copy of the Authorization.   B. If the Borrower
defaults on the loan, SBA may be required to pay Lender under the SBA guarantee,
and SBA may then seek recovery on the loan (to the extent any balance remains
after loan forgiveness).   C. The Borrower will keep books and records in a
manner satisfactory to Lender, furnish financial statements as requested by
Lender, and allow Lender and SBA to inspect and audit books, records and papers
relating to the Borrower’s financial or business condition.   D. The Borrower
will not, without Lender’s consent, changes its ownership structure, make any
distribution of company assets that would adversely affect its financial
condition, or transfer (including pledging) or dispose of any assets, except in
the ordinary course of business.   E. The Lender has not provided business or
financial advice to the Borrower and the Borrower has not relied on any business
or financial advice from the Lender in applying for or executing this Note or
any other Loan Document.

 

4

 

 

  F. Any individual’s signature as an authorized representative, on this Note or
any other Loan Document, is a representation to the Lender and to the U.S.
government that the signer is authorized to make the certifications, including
with respect to the Borrower and each owner of 20% or more of the Borrower’s
equity.   G. By signing this Note, Borrower’s authorized representative
certifies on behalf of the Borrower that Borrower’s complete and correct name is
Marrone Bio Innovations, Inc., it maintains its principal place of business at
1540 Drew Ave, Davis,, CA 95618-0000, it is in good standing under and by virtue
of the laws of the state in which it maintains its principal place of business,
and it has obtained all necessary filings, governmental licenses and approvals
for each state in which it is doing business. Borrower’s authorized
representative who signs this Note further certifies that Borrower will promptly
notify Lender prior to any change in the location of the Borrower’s state of
organization or prior to any change in the Borrower’s name.

 

15) BORROWER ’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

BORROWER:         Marrone Bio Innovations, Inc.         By /s/ James B. Boyd    

James B Boyd

Authorized Signer

 

 

5



